Title: To Benjamin Franklin from Dessin, 4 November 1783
From: Dessin, Pierre
To: Franklin, Benjamin


          
            Monsieur
            Calais le 4 Novbre. 1783.
          
          J’ai L’honneur de vous informer que d’ordre & d’Envoi de Mr. Hartley, Je viens de vous expédier par la Diligence qui partira demain pour arriver samedi prochain à Paris, un paquet plombé accompagné d’un acquit à Caution du Bureau en destination pour la Douane de Paris. Vous avés d’autre part la note de mes frais & débours à cette expédition, Elle porte douze francs que J’ai fait suivre, & qui vous seront demandés avec le port.
          Je n’ai point encore de nouvelles des roues qui doivent me venir D’angleterre. J’aurai grand soin de vous les acheminer citot leur arrivée, Entretems J’ai L’honneur de me protester avec le plus profond respect, Monsieur Votre très humble & tres dévoué serviteur
          
            PIERRE DESSIN
          
         
          Notation: Dessein 4 Decbre. 1783.
        